ORDER

PER CURIAM
Appellant Jimmie Pampkin (“Pampkin”) appeals from the judgment of the motion court, following an evidentiary hearing, denying his Rule 29.15 motion seeking to set aside his convictions for first-degree robbery, first-degree assault, and armed criminal action. In his Rule 29.15 motion, Pampkin alleged, inter alia, in two sepa*689rate claims that trial counsel was ineffective for failing to file a motion to suppress identification. On appeal, Pampkin contends the motion court clearly erred in denying his motion because trial counsel rendered ineffective assistance by failing to move to suppress two witnesses' out-of-court and in-court identifications.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).